Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  March 04, 2019

The Court of Appeals hereby passes the following order:

A19D0326. JOHN I. PAULK, JR. v. CARROLL COUNTY, GEORGIA et al.

      In this zoning case, plaintiff John Paulk, Jr., seeks discretionary review of a
superior court order that: (i) denied his request for a declaratory judgment regarding
permitted uses of his land under Carroll County (the “County”) zoning ordinances;
and (ii) effectively affirmed the County’s denial of Paulk’s request for a conditional
use permit to build a special event facility.1 Paulk challenges several of the superior
court’s rulings, including a ruling that rejected Paulk’s claim that one of the
ordinances at issue is unconstitutionally vague.
      The Supreme Court “has exclusive jurisdiction over all cases involving
construction of the Constitution of the State of Georgia and of the United States and
all cases in which the constitutionality of a law, ordinance, or constitutional provision
has been called into question.” Atlanta Independent School System v. Lane, 266 Ga.
657, 657 (1) (469 SE2d 22) (1996) (citing Ga. Const. of 1983, Art. VI, Sec. VI,
Par. II (1)).    Because the superior court rejected Paulk’s challenge to the
constitutionality of a County ordinance, it appears that jurisdiction over this
application may lie in the Supreme Court. As the Supreme Court has the ultimate
responsibility for determining appellate jurisdiction, see Saxton v. Coastal Dialysis




      1
       Paulk also filed a notice of direct appeal, although that appeal has not yet been
docketed in this Court.
& Med. Clinic, Inc., 267 Ga. 177, 178 (476 SE2d 587) (1996), this application is
hereby TRANSFERRED to the Supreme Court for disposition.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      03/04/2019
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.